Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a first non-final Office action on the merits. Currently, claims 10-17 are pending review in this Office action. 

Claim Objections
Claims 10-12, 14-15, and 17 are objected to because of the following informalities: 
In claim 10 line 5, before “side” delete “the” insert –a –
In claim 11 line 1, before “anti-adhesion” insert – the –
In claim 12 line 2, after “side” insert – of the multilayer film –
In claim 14 line 1, before “anti-adhesion” insert – the –
In claim 15 line 2, after “cardboard” insert – , –
In claim 17 line 1, after “wherein” delete “the” insert – an –
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Asashige et al. (JP2014177541A) (already of record) in view of Luecke et al. (US2013/0118128A1) as evidenced by Grasmann et al. (US2020/0131302A1) and Wright (US5891530).
Regarding claim 10,
Asashige teaches a method for producing a bag-shaped package made of a film (formed film made into a bag, [0140,0144] also see [0118], claim 6) having an anti-adhesion layer, wherein the anti-adhesion layer is formed from a plastic 
in a first step the film with anti-adhesion layer (polyorganosiloxane) is produced and in a second step the film is processed by welding or sealing (heat-sealed) to form the bag-shaped package ([0139,0140,0144]); 
wherein the plastic based on polydiorganosiloxane is a block copolymer with one or more blocks formed from polydiorganosiloxane  (as mentioned) and one or more blocks formed from a hard polymer selected from a thermoplastic selected from polyamide, polyester, polycarbonate, polyurethane, and novolak and copolymers thereof (Examiner notes that a single layer (as taught in the Example 1 ([0140]) and Example 6 ([0144])) or multi-layer laminate can be formed as an innermost layer/other base material wherein said base material comprised of thermoplastic resin (polypropylene ([0019-0120,0016], as used in the Example 1 ([0140]) and Example 6 ([0144])), polyamide ([0120,0014,0032]), polyester ([0120,0014,0032]), polycarbonate ([0014,0032]), polyurethane ([0014,0032]), and phenol resin comprised of novolak ([0014,0030])) and thermosetting resin ([0118-0121,0014-0015]). The Examiner also notes that the underlined resins can also be used for said single layer ([0014]).). 
Asashige is silent to said polyorganosiloxane being weldable and said welding or sealing done on the side having the anti-adhesion layer.
However, Asashige teaches that during said multi-layer formed film, said polyorganosiloxane (silyated polyolefin (A-1))/polydiorganosiloxane/PDMS is the innermost layer that contact the viscous content ([0119]) comprised of foodstuffs and food ingredients ([0125]); and the other base material are those mentioned above including a metal layer ([0120]). 
Luecke teaches that it is a known concept in the art that a multilayer packaging film for making bag or tube for food ([0002-0003,0076-0078]) can have a silicone as a 1st layer of a plurality of layers (1st layer= silicone, 2nd layer=thermoplastic, 3rd layer = metal, 4th layer = thermoplastic) such that the silicone of the 1st layer faces towards the product requiring packing ([0027,0076]); and wherein said silicone layer is welded ([0076,0090], also see [0077-0088] for various welding methods). Luecke also teaches that said silicone comprised of TEGO® RC711 ([0038,0034], also see Examples 1-2 ([0122,0127]) which show the various TEGO RCs are used for making silicone layer) which is an acrylated PDMS as evidenced by Wright (C13L55-56).
For Asashige’s single film, it would have been obvious to one having ordinary skilled in the art to perform the folding in half of said film (said single layer or multi-layer laminate) such that the layer having said polyorganosiloxane (Asashige: [0140,0139,0119]) is facing each other and to weld or heat-seal at the 
Regarding claim 11,
The combination of Asashige and Luecke remain.
Asashige additionally teaches wherein the film (single layer or multi-layer laminate) with anti-adhesion layer (polyorganosiloxane) is obtained by extrusion ([0140,0122]).  
Regarding claim 12,
The combination of Asashige and Luecke remain.
Asashige additionally teaches wherein the film is a multilayer film having two or more layers, wherein one side is an anti-adhesion layer made of a plastic based on polydiorganosiloxane (polyorganosiloxane) ([0119-0120]).  
Regarding claim 13,
The combination of Asashige and Luecke remain.
The mentioned combination additionally teaches wherein the weldable plastic based on polydiorganosiloxane (polyorganosiloxane) is an elastomer alloy (EVA copolymers, [0120]), in which polydiorganosiloxane (polyorganosiloxane) is finely distributed in a matrix formed from a thermoplastic (Examiner notes that said silyated polyolefin (A-1) comprised of polyorganosiloxane and resin are mixed uniformly and kneaded ([0108]), where said resin can be said thermoplastic and thermosetting resins (those mentioned in the aforementioned rejection of claim 10) (“matrix”)).  
Regarding claim 14-15,
The combination of Asashige and Luecke remain.
Asashige additionally teaches wherein the film (single layer or multi-layer laminate) with anti-adhesion layer (polyorganosiloxane) is laminated with a non-plastic material comprised of a film made of paper, cardboard or a metal ([0120]).
Regarding claim 17,
The combination of Asashige and Luecke teaches a bag-shaped package obtainable by a method according to claim 10 (as demonstrated in the aforementioned rejection of claim 10 above), 
wherein the inner side of the bag-shaped package has anti-adhesion properties (polyorganosiloxane/polydiorganosiloxane/PDMS having anti-adhesion as mentioned in the aforementioned rejection of claim 10 above) and is formed from a weldable plastic based on polydiorganosiloxane (polyorganosiloxane) (as demonstrated in the aforementioned rejection of claim 10 above),
wherein the bag-shaped package is formed by welding on the inner side with the anti-adhesion layer (as demonstrated in the aforementioned rejection of claim 10 above).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asashige et al. (JP2014177541A) (already of record) in view of Luecke et al. (US2013/0118128A1) as evidenced by Grasmann et al. (US2020/0131302A1) and Wright (US5891530) and Desai et al. (US2011/0045030A1).
Regarding claim 16,
The combination of Asashige and Luecke remain.
Asashige additionally teaches wherein the block copolymer comprises at least one chain extender (polycarbonate with aromatic diols ([0017]), wherein said aromatic diols are known to be chain extenders as evidenced by Desai ([0051]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cofresco Frischhalteprodukte (DE202004003344U1) (already of record). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINH V LE whose telephone number is (571)270-3828.  The examiner can normally be reached on Mon-Fri 7:00AM - 4:00PM (Central Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on (571) 270-5343.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINH V LE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/           Supervisory Patent Examiner, Art Unit 1744